DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  

Claim 1 line 17, phrase “at least one of: a first optical element” should be change to -- a first optical element--.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, 11, 13, 17, 20, 21, 23, 27, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coetzee et al. (Pub. No.: US 10136485 B1) in view of Chikugawa et al. (Pub. No.: US 20060221637 A1).

Regarding claim 1, Coetzee teaches a light system (FIG. 4, lighting system 400), comprising: 
a driver configured to generate a DC current (FIG. 4, 450 and column 2 lines 42-43, "a single power supply providing two DC voltages, Vpos and Vneg”), 
at least one first group (FIG. 4, group including LEDs 408 and 410), a first group thereof comprising a first and a second LED connected in anti-parallel (FIG. 4 LED 408 and 410 connected anti-parallel),  
at least one second group (FIG. 4, group including LEDs 408 and 410), a second group thereof comprising a first and a second LED connected in anti-parallel (FIG. 4 LED 412 and 414 connected anti-parallel); said at least one second group being connected in series with said at least one first group (FIG. 4), and  
control circuitry configured for selectively operating the first and second group in at least one first mode and at least one second mode (FIG. 4, switch array 424 and TABLE 1, shows switch arrays combination for selectively operating 6 different modes), wherein
 in the at least one first mode, the DC current is used to activate the first LED(s) of at least one of the at least one first group or the at least one second group (FIG. 4, array switch selection provides DC current to activate different LEDs group, see TABLE 1 and column 19, lines 33-48); and 
in the at least one second mode, the DC current is used to activate the second LED(s) of at least one of the at least one first group of the at least one second group (FIG. 4, array switch selection provides DC current to activate different LEDs group, see TABLE 1, column 19, lines 33-48).

Coetzee does not disclose at least one of: a first optical element associated with the first and second LED of the first group or a second optical element associated with the first and second LED of the second group, or at least two optical elements integrated in a single optical plate, wherein an optical element of the at least optical elements is associated with a single one LED or with more LEDs, wherein each optical element is at least one of a lens or a reflector or a backlight or a prism or a collimator.

Chikugawa teaches a first optical element associated with the first and second LED of the first group or a second optical element associated with the first and second LED of the second group, or at least two optical elements integrated in a single optical plate (FIG. 9, a light transmitting layer 331, FIG. 10, LENS SHEET”), wherein an optical element of the at least optical elements is associated with a single one LED or with more LEDs, wherein each optical element is at least one of a lens or a reflector or a backlight or a prism or a collimator  (FIG. 10, LENS SHEET).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Coetzee in view of Chikugawa to incorporate a optical element for transmitting or let passing light from the LED element (paragraph [0055], Chikugawa).
	
	Regarding claim 5, Coetzee as modified above further teaches the at least one first group comprises at least two first groups connected in series (Chikugawa, FIG. 1 & 2 and paragraph [0024], FIG. 1 shows two group of LED light source 2, and FIG, 2 shows LED light source 2 comprises four groups).
 
Regarding claim 6, Coetzee as modified above further teaches comprising an optical plate (Chikugawa, FIG. 1, Light Guide Plate 3) with a plurality of optical elements (Chikugawa, FIG. 1, Lens sheet 6, Diffusing sheet 5), wherein each first and/or second group is associated with an optical element of said optical plate (Chikugawa, FIG. 1).

Regarding claim 7, Coetzee as modified above further teaches the at least one first mode comprises at least two of the following: a common first mode  wherein the first LEDs of the at least one first group and the at least one second group are activated (Coetzee, TABLE 1, a specific combination of switches 432, 434, 436,438, 440, 442, create the common mode); a first mode  wherein the first LED(s) of the at least one first group are activated and the first LED(s) of the at least one second group are not activated (Coetzee,TABLE 1, a specific combination of switches 432, 434, 436,438, 440, 442, create the first mode); a further first mode  wherein the first LED(s) of the at least one second group are activated and the first LED(s) of the at least one first group are not activated (Coetzee , TABLE 1, a specific combination of switches 432, 434, 436,438, 440, 442, create the further first mode); and/or wherein the at least one second mode comprises at least two of the following: a common second mode wherein the second LEDs of the at least one first group and the at least one second group are activated TABLE 1, a specific combination of switches 432, 434, 436,438, 440, 442, create the common second  mode); a second mode  wherein the second LED(s) of the at least one first group are activated and the second LED(s) of the at least one second group are not activated (Coetzee , TABLE 1, a specific combination of switches 432, 434, 436,438, 440, 442, create the second  mode); a further second mode wherein the second LED(s) of the at least one second group are activated and the second LED(s) of the at least one first group are not activated TABLE 1, a specific combination of switches 432, 434, 436,438, 440, 442, create the further second  mode). 

Regarding claim 11, Coetzee as modified above further teaches the control circuitry  is configured for at least one of: switching between a first mode of the at least one first mode and a second mode of the at least one second mode (Coetzee, FIG. 4, switch array 424 and TABLE 1), such that the DC current provided by the driver before, during, and after the switching, is substantially the same, receiving the DC drive current from the driver and directing the DC current through the at least one first and/or second group, without dimming, in accordance with a first or second mode of the at least one first and second mode (Coetzee , column 2, lines 42-51, “a single power supply providing two DC voltages, Vpos and Vneg, that are appropriate for powering a number of light-emitting devices (e.g., LEE or LED strings), as well as a number 2N≥4 of switches, where each switch is capable of controllably opening and closing a conductive electrical path. The 2N switches are arranged to control electrical conduction between the Vpos and Vneg of the power supply and N conductive nodes connected to N wires that supply power to a number of light-emitting devices”). 

Regarding claim 13, Coetzee as modified above further teaches the control circuitry comprises at least a first branch (FIG. 4, branch 426) with two switching elements connected in series (FIG. 4, 432 and 438), and a second branch (FIG. 4, branch 428) with two switching elements connected in series (FIG. 4, 434 and  440), said first branch being connected in parallel (FIG. 4) with said second branch between a first current line (FIG. 4, Vpos) for receiving the DC current from the driver and a second current line (FIG.4, Vneg), wherein a first intermediate node  between the two switching elements of the first branch is connected to the first group and a second intermediate node  between the two switching elements of the second branch is connected to the second group (FIG. 4, node 446).

Regarding claim 17, Coetzee as modified above further teaches the control circuitry is configured to receive at least one of a desired light pattern or a control parameter (FIG. 3A, 3C-3E) , as an input, to select a control scheme out of a plurality of different stored control schemes in accordance with the at least one of. the desired light pattern or the control parameter; and 9control the control circuitry in accordance with the selected control scheme (column 19, line 63- column 20, line  4, “By turning individual strings On and Off according to the settings of Table 1, it is straightforward to extend the modulation technique illustrated in FIGS. 3A and 3B-3E from two different color LEE strings or groups to six different color LEE strings or groups. By this technique, the luminaire 402 may be made to produce light of any time-averaged spectrum producible as a weighted mix of the six colors A-F, and of any brightness from zero to the brightness of any single LEE string turned On 100% of the time”).

Regarding claim 20, Coetzee as modified above further teaches the first LED and the second LED have substantially the same forward biasing voltage (FIG. 2A and FIG. 4, column 13, lines 4-5, “the strings 206, 208 have approximately equivalent forward voltages” and column 19, lines 28-29, “As with FIG. 2A, for simplicity the six strings 408, 410, 412, 414, 416, 418 are presumed to have approximately equivalent electrical properties”).  
Regarding claim 21, Coetzee as modified above further teaches the first group comprises a plurality of first LEDs connected in anti-parallel with one or more second LED(s) (FIG. 4) ; and/or wherein the second group comprises a plurality of first LEDs connected in anti-parallel with one or more second LED(s) (FIG. 4).  
Regarding claim 23, Coetzee as modified above further teaches the first LED is different from the second LED, wherein optionally the first LED has substantially the same forward biasing voltage as the second LED but a different phosphor coating (column 3, phosphor-coated or high-flux LEDs and in different color, means different phosphor coating) .

Regarding claim 27, Coetzee as modified above further teaches a luminaire comprising a light system according to claim 1 (FIG. 4, LEDs).

Regarding claim 32, Coetzee teaches a light system (FIG. 4, lighting system 400), comprising: 
a driver configured to generate a DC current (FIG. 4, 450 and column 2 lines 42-43, "a single power supply providing two DC voltages, Vpos and Vneg”), 
at least one first group (FIG. 4, group including LEDs 408 and 410), a first group thereof comprising a first and a second LED connected in anti-parallel (FIG. 4 LED 408 and 410 connected anti-parallel),  
at least one second group (FIG. 4, group including LEDs 408 and 410), a second group thereof comprising a first and a second LED connected in anti-parallel (FIG. 4 LED 412 and 414 connected anti-parallel); said at least one second group being connected in series with said at least one first group (FIG. 4), and  
control circuitry configured for selectively operating the first and second group in at least one first mode and at least one second mode (FIG. 4, switch array 424 and TABLE 1, shows switch arrays combination for selectively operating 6 different modes), wherein
 in the at least one first mode, the DC current is used to activate the first LED(s) of at least one of the at least one first group or the at least one second group (FIG. 4, array switch selection provides DC current to activate different LEDs group, see TABLE 1 and column 19, lines); and 
in the at least one second mode, the DC current is used to activate the second LED(s) of at least one of the at least one first group of the at least one second group (FIG. 4, array switch selection provides DC current to activate different LEDs group, see TABLE 1, column 19, lines).

Coetzee does not disclose the light system further comprising a single optical element associated with the first and second LEDs of the first group and the second group.
Chikugawa teaches the light system further comprising a single optical element associated with the first and second LEDs of the first group and the second group (FIG. 9, a light transmitting layer 331, FIG. 10, LENS SHEET”)

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Coetzee in view of Chikugawa to incorporate a optical element for transmitting or let passing light from the LED element (paragraph [0055], Chikugawa).

Allowable Subject Matter
Claim 31 is allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 31. the prior art fails to teach or reasonably suggest a light system comprising “wherein the first and second LED of the second group each have a first terminal connected to a second common line portion; and wherein the first and second LED of the first group each have a second terminal which is connected to a further common line portion in line with the first common line portion, and wherein the first and second LED of the second group each have a second terminal which is connected to a further common line portion in line with the second common line portion”, in combination with the other limitations of the claim.

Claims 8 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 8, prior art whether stand alone or in combination do not teach the limitation “the first and second LED of the first group each have a first terminal connected to a first common line portion, and wherein the first and second LED of the second group each have a first terminal connected to a second common line portion”. Limitations of claim 8 as a whole are not taught by prior art therefore claim 8 is objected to as being dependent upon a rejected base claim.

Regarding Claim 15, prior art whether stand alone or in combination do not teach the limitation “a third intermediate node between the two switching elements of the third branch is connected to an intermediate node between the at least one first group  and the at least one second group, wherein optionally the control circuitry is further configured such that in a first mode”.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.

IV.    Response to the Claim Rejections under 35 U.S.C. § 102

	a. Claim 1
Regarding amended claim 1, Applicant argues that “Coetzee fails to disclose a first group and a second group, each comprising a first and a second LED connected in anti-parallel as claimed. Even if the three LEDs of the string 408 are in series and in anti-parallel with the three LEDs of the string 410, a single LED of 408 is not in anti-parallel with a single LED of 410, as described in Applicant's claim. 
In addition, Coetzee fails to disclose any indication regarding the physical arrangement of the LEDs and their optical elements, such that none of the newly added features are anticipated by Coetzee. 
Therefore, Applicant respectfully submits that claim 1, as amended, is unanticipated under 35 U.S.C. § 102, as the above features of claim 1 are not anticipated by Coetzee.”

Examiner respectfully disagrees. As new obviousness type rejection (35 U.S.C. § 102) is made combining Chikugawa reference. Coetzee discloses two group of LEDs  in anti-parallel arrangement using different ways of switch selection (see FIG. 4, FIG. 4, array switch selection provides DC current to activate different LEDs group, see TABLE 1 and column 19, lines 33-48). Motivation to combine the teaching of Coetzee and Chikugawa is sufficient to establish prima facie case of obviousness. Chikugawa does remedy the deficiency of Coetzee by incorporating amended feature - the physical arrangement of the LEDs and their optical elements (Chikugawa, (FIG. 9, a light transmitting layer 331, FIG. 10, LENS SHEET”)).
For the above-mentioned reasons, it is believed that the rejections should be sustained.

b. Claims 7, 11, 13, 17, 20, 21, 23, and 27
Rejection of dependent claims 7, 11, 13, 17, 20, 21, 23, and 27 are sustained for above-mentioned reasons regarding rejection of amended independent claim 1 of which these claims are depended from.

V. Response to the Claim Rejections under 35 U.S.C. § 103.

Arguments with respect to claim(s) 2-4  have been considered but are moot because those claims are cancelled.

Rejection of claim 5 & 6 area sustained as above mentioned reason made regarding amended claim 1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831